FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3861
                 _____________________________

ROBERT LEE LEONARD,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

                        February 5, 2019


PER CURIAM.

     This is an appeal from an order denying a postconviction
motion. Robert Lee Leonard was convicted of sexually abusing a
child, and he was sentenced to 35 years in prison with a 25-year
mandatory minimum. This court affirmed his conviction and
sentence without an opinion. See Leonard v. State, 143 So. 3d 926
(Fla. 1st DCA 2014) (Table).

     Leonard then filed a rule 3.850 motion, raising several
issues. One claim was that his attorney should have objected to
his wearing shackles in front of jurors. He alleged that he wore
extra-large shackles that his pants could not conceal, that jurors
could hear his shackles every time he moved, that this was
inherently prejudicial, and that he was deprived of his Sixth
Amendment right to adequate counsel when his attorney failed to
object.

     The trial court summarily denied the motion, saying the
allegation of shackling was “patently false” and contradicted by
audio and video recordings. But those recordings were not in the
record, so the record on appeal does not conclusively refute
Leonard’s allegations. See Fla. R. App. P. 9.141(b)(2)(D) (“On
appeal from the denial of relief, unless the record shows
conclusively that the appellant is entitled to no relief, the order
shall be reversed and the cause remanded for an evidentiary
hearing or other appropriate relief.”); see also Torres v. State, 9
So. 3d 746, 748 (Fla. 4th DCA 2009) (reversing the denial of a
rule 3.850 motion alleging that counsel was ineffective for failing
to properly object to the defendant standing trial in shackles
where the trial court failed to attach documents that conclusively
refuted the claim); Jensen v. State, 964 So. 2d 812, 812 (Fla. 4th
DCA 2007). As the State concedes, we must reverse as to this
claim. On remand, the trial court should attach records
conclusively refuting the claim or conduct an evidentiary hearing.
As to all other issues, we affirm.

    AFFIRMED in part, REVERSED in part, and REMANDED.


ROBERTS, KELSEY, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Robert Lee Leonard, pro se, Appellant.

Ashley B. Moody, Attorney General, and Bryan Jordan, Senior
Assistant Attorney General, Tallahassee, for Appellee.




                                2